Exhibit 10.8

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
this [Insert Day] day of [Insert Month], 20    , by and among Memorial
Production Partners GP LLC, a Delaware limited liability company (the “General
Partner”); Memorial Production Partners LP, a Delaware limited partnership (the
“Partnership,” and together with the General Partner, the “Companies” and each a
“Company”); and [Insert Director Name] (“Indemnitee”). Each of the defined terms
used in this Agreement shall have the definition set forth in Section 14.

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies and the desire of the Companies to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Companies to indemnify and advance
expenses on behalf of the directors (including directors that also serve as
officers) of the General Partner to the extent permitted by applicable law so
that they will serve or continue to serve the Companies free from undue concern
regarding such risks;

WHEREAS, the Companies have requested that Indemnitee serve or continue to serve
as a director (and officer, as applicable) of the General Partner and may have
requested or may in the future request that Indemnitee serve one or more
Enterprises as a director or in other capacities;

WHEREAS, in order to induce Indemnitee to serve, or to continue to serve, as a
director of the General Partner, and to agree to serve, from time to time, as
any Company may request, in any other Corporate Status, the Companies are
executing this Agreement;

WHEREAS, Indemnitee is willing to serve as a director of the General Partner or
in any other Corporate Status on the condition that Indemnitee be so
indemnified;

WHEREAS, the indemnification provisions of this Agreement are a supplement to
and in furtherance of the Certificate of Limited Partnership of the Partnership,
as amended from time to time after the date hereof (the “Partnership
Certificate”), the First Amended and Restated Agreement of Limited Partnership
of the Partnership, as amended from time to time after the date hereof in
accordance with the terms thereof (the “Partnership Agreement”), the Certificate
of Formation of the General Partner, as amended from time to time after the date
hereof (the “General Partner Certificate”), and the Amended and Restated Limited
Liability Company Agreement of the General Partner, as amended from time to time
after the date hereof in accordance with the terms thereof (the “General Partner
Agreement” and, together with the Partnership Certificate, the Partnership
Agreement and the General Partner Certificate, the “Company Organizational
Documents”), any organizational documents of any other Enterprise (collectively,
the “Enterprise Organizational Documents”) and any resolutions adopted by the
Board of Directors (pursuant to the General Partner Agreement or the Partnership
Agreement) or similar governing body of any other Enterprise, and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, to the extent Indemnitee is employed by a Sponsor Company, Indemnitee
may have certain rights to indemnification, advancement of expenses or insurance
provided by the Designating Partners (or their affiliates), which Indemnitee,
the Companies and the



--------------------------------------------------------------------------------

Designating Partners (or their affiliates) intend to be secondary to the primary
obligation of the Enterprise Entities to indemnify Indemnitee as provided herein
or as provided in the Company Organizational Documents or other Enterprise
Organizational Documents, with the Companies’ acknowledgement of and agreement
to the foregoing being a material condition to Indemnitee’s willingness to serve
as a director of the General Partner or in any other Corporate Status.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Companies and Indemnitee do hereby covenant and agree as follows:

1. Services by Indemnitee. Indemnitee will serve or continue to serve as a
director of the General Partner (and an officer, if applicable), for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders Indemnitee’s
resignation or is removed in accordance with the General Partner Agreement.
Indemnitee may from time to time also agree to serve, as any Company may request
from time to time, in any other Corporate Status. Indemnitee and each Company
each acknowledge that they have entered into this Agreement as a means of
inducing Indemnitee to serve, or continue to serve, the Companies and any
Enterprise in such capacities. Indemnitee may at any time and for any reason
resign from such position or positions (subject to any other contractual
obligation or any obligation imposed by operation of law).

2. Indemnification—General. On the terms and subject to the conditions of this
Agreement, the Companies shall, to the fullest extent permitted under applicable
law and so long as Indemnitee has not engaged in Disabling Conduct, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
losses, liabilities, judgments, fines, penalties, costs, Expenses and other
amounts that Indemnitee reasonably incurs and that result from, arise in
connection with or are by reason of Indemnitee’s Corporate Status and shall
advance Expenses to Indemnitee. The obligations of the Companies under this
Agreement (a) are joint and several obligations of each Company, (b) shall
continue after such time as Indemnitee ceases to serve as a director of the
General Partner or in any other Corporate Status and (c) include claims for
monetary damages against Indemnitee in respect of any actual or alleged
liability or other loss of Indemnitee, to the fullest extent permitted under
applicable law as in existence on the date hereof (and to such greater extent as
applicable law may hereafter from time to time permit) provided that Indemnitee
has not engaged in Disabling Conduct. The other provisions in this Agreement are
provided in addition to and as a means of furtherance and implementation of, and
not in limitation of, the obligations expressed in this Section 2.

3. Proceedings Other Than Proceedings by or in the Right of the Companies. If,
in connection with or by reason of Indemnitee’s Corporate Status, Indemnitee
was, is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of any of the Companies
to procure a judgment in its favor, the Companies shall, to the fullest extent
permitted under applicable law and so long as Indemnitee has not engaged in
Disabling Conduct, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses, liabilities, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such
liabilities, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein.

 

2



--------------------------------------------------------------------------------

4. Proceedings by or in the Right of the Companies. If, by reason of
Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to be made,
a party to or a participant in any Proceeding by or in the right of any of the
Companies to procure a judgment in its favor, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding;
provided, however, that indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the applicable Company only if (and only to the extent that) the court in which
such Proceeding shall have been brought or is pending shall determine that,
despite such adjudication of liability and in view of all circumstances,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the court shall deem proper.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including
any Proceeding brought by or in the right of any Company), the Companies shall,
to the fullest extent permitted under applicable law and so long as Indemnitee
has not engaged in Disabling Conduct, indemnify Indemnitee with respect to, and
hold Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee is
not wholly successful in defense of such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Companies shall, to the fullest extent permitted
under applicable law and so long as Indemnitee has not engaged in Disabling
Conduct, indemnify Indemnitee against all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with each successfully
resolved claim, issue or matter. For purposes of this Section 5 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Companies for some
or a portion of the Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee to the fullest extent to
which Indemnitee is entitled to such indemnification.

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a) The Companies shall, to the fullest extent permitted under applicable law
and so long as Indemnitee has not engaged in Disabling Conduct, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, any
and all Expenses and, if requested by Indemnitee, shall advance on an
as-incurred basis (as provided in Section 8) such Expenses to

 

3



--------------------------------------------------------------------------------

Indemnitee, which are reasonably incurred by Indemnitee in connection with any
action or proceeding or part thereof brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Companies under this
Agreement, the Company Organizational Documents or other Enterprise
Organizational Document, or any other agreement; or (ii) recovery under any
director and officer liability insurance policies maintained by any Company or
other Enterprise.

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Companies will advance on an
as-incurred basis (as provided in Section 8), all Expenses reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection therewith.

8. Advancement of Expenses. The Companies shall, to the fullest extent permitted
under applicable law, pay on a current and as-incurred basis all Expenses
incurred by Indemnitee in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status. The
advancement of such Expenses shall be paid within 10 days after receipt by any
Company of a properly submitted written request for advancement from Indemnitee
pursuant to Section 9(c)(i), without regard to whether an Adverse Determination
has been or may be made, except as contemplated by the last sentence of Section
9(f). Upon submission of a request for advancement of Expenses pursuant to
Section 9(c), Indemnitee shall be entitled to advancement of Expenses as
provided in this Section 8, and such advancement of Expenses shall continue
until such time (if any) as there is a final non-appealable judicial
determination that Indemnitee is not entitled to indemnification or that
Indemnitee engaged in Disabling Conduct. Indemnitee shall repay all such amounts
advanced if and to the extent that it shall ultimately be determined in a
decision by a court of competent jurisdiction from which no appeal can be taken
that Indemnitee is not entitled to be indemnified by the Companies for such
Expenses or that Indemnitee engaged in Disabling Conduct. Such repayment
obligation shall be unsecured and shall not bear interest. The Companies shall
not impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment, except as set forth in
this Agreement.

9. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the Companies promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify any Company will relieve such Company of its advancement or
indemnification obligations under this Agreement only to the extent such Company
can establish that such omission to notify resulted in actual prejudice to it,
and the omission to notify such Company will, in any event, not relieve any
Company from any liability which it may have to indemnify Indemnitee or advance
Expenses to Indemnitee otherwise than under this Agreement. If, at the time of
receipt of any such notice, the Companies have director and officer insurance
policies in effect, the Companies will promptly notify the relevant insurers in
accordance with the procedures and requirements of such policies.

 

4



--------------------------------------------------------------------------------

(b) Defense; Settlement.

(i) The Companies shall not, without the prior written consent of Indemnitee,
which may be provided or withheld in Indemnitee’s sole discretion, effect any
settlement of any Proceeding against Indemnitee, or any proceeding which could
have been brought against Indemnitee or which potentially or actually imposes
any cost, liability, exposure or burden on Indemnitee, unless such settlement
solely involves the payment of money or performance of any obligation by Persons
other than Indemnitee and includes an unconditional release of Indemnitee from
all liability on any matters that are the subject of such Proceeding and an
acknowledgment that Indemnitee denies all wrongdoing in connection with such
matters. The Companies shall not be obligated to indemnify Indemnitee for
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Companies’ prior written consent, which
consent shall not be unreasonably withheld.

(ii) In any Proceeding in connection with which Indemnitee has submitted a
Company with a written request for advancement and/or indemnification of
Expenses pursuant to Section 9(c), such Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, upon the delivery to Indemnitee of written
notice of such Company’s election to do so. After delivery of such notice,
approval of such counsel by Indemnitee, and retention of such counsel by such
Company, Indemnitee shall nevertheless be entitled to employ or continue to
employ his own counsel in such Proceeding. Employment of such counsel by
Indemnitee shall be at the cost and expense of the Companies unless and until
the Companies shall have demonstrated to the reasonable satisfaction of
Indemnitee and Indemnitee’s counsel that there is no conflict of interest
between the Company and Indemnitee in such Proceeding, after which time, further
employment of such counsel by the Indemnitee shall be at the cost and expense of
Indemnitee.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Companies a written request therefor, together with such invoices
or other supporting information as may be reasonably requested by the Companies
and reasonably available to Indemnitee, and, only to the extent required by
applicable law which cannot be waived, an unsecured written undertaking to repay
amounts advanced. The Companies shall make advance payment of Expenses to
Indemnitee no later than 10 days after receipt of the written request for
advancement (and each subsequent request for advancement) by Indemnitee. If, at
the time of receipt of any such written request for advancement of Expenses, the
Companies have director and officer insurance policies in effect, the Companies
will promptly notify the relevant insurers in accordance with the procedures and
requirements of such policies.

(ii) To obtain indemnification under this Agreement, Indemnitee shall submit a
written request therefor. The time at which Indemnitee submits a written request
for indemnification shall be determined by the Indemnitee in the Indemnitee’s
sole discretion. Once Indemnitee submits such a written request for
indemnification (and only at such time that Indemnitee submits such a written
request for indemnification), a Determination shall thereafter be made, as
provided in and only to the extent required by Section 9(d). In no event shall a
Determination be made, or required to be made, as a condition to or otherwise in
connection with

 

5



--------------------------------------------------------------------------------

any advancement of Expenses pursuant to Section 8 and Section 9(c)(i). If, at
the time of receipt of any such request for indemnification, the Companies have
director and officer insurance policies in effect, the Companies will promptly
notify the relevant insurers in accordance with the procedures and requirements
of such policies.

(d) Determination. Any Determination shall be made within 30 days after receipt
of Indemnitee’s written request for indemnification pursuant to Section 9(c)(ii)
(or in the case of a Determination to be made by Independent Counsel within 30
days of the selection of Independent Counsel) and such Determination shall be
made, subject to Section 9(g), in the specific case as follows:

(i) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 9(e)) in a written
opinion to the Board of Directors, a copy of which opinion shall be delivered to
Indemnitee, unless Indemnitee shall request that such Determination be made by
the Board of Directors, or a committee of the Board of Directors, in which case
the Determination shall be made by the Persons and in the manners provided for
in clauses (x) or (y) of Section 9(d)(ii); or

(ii) If a Potential Change in Control or a Change in Control shall not have
occurred, (x) by the Board of Directors by a majority vote of the Disinterested
Directors even though less than a quorum of the Board of Directors, (y) by a
majority vote of a committee consisting solely of one or more Disinterested
Directors designated to act in the matter by a majority vote of all
Disinterested Directors, even though less than a quorum of the Board of
Directors, or (z) if there are no Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee,
with Independent Counsel being selected by a vote of the Disinterested Directors
as set forth in clauses (x) or (y) of this Section 9(d)(ii), or if such vote is
not obtainable or such a committee of Disinterested Directors cannot be
established, by a majority vote of the Board of Directors.

If a Determination is made that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within 10 days after such Determination.
Indemnitee shall reasonably cooperate with the Persons making such
Determination, including providing to such Persons upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to the making of such Determination. Any Expenses incurred
by Indemnitee in so cooperating with the Persons making such Determination shall
be advanced and borne by the Companies (irrespective of the Determination as to
Indemnitee’s entitlement to indemnification), and each Company shall indemnify
and hold Indemnitee harmless therefrom.

(e) Independent Counsel. If a Potential Change in Control or a Change in Control
shall not have occurred and the Determination is to be made by Independent
Counsel, the Independent Counsel shall be selected by (i) a majority vote of the
Disinterested Directors, even though less than a quorum of the Board or (ii) if
there are no Disinterested Directors, a majority vote of the Board, and the
General Partner shall give written notice to Indemnitee, within 10 days after
receipt by the General Partner of Indemnitee’s request for indemnification,
specifying the identity and address of the Independent Counsel so selected. If a
Potential Change in Control or

 

6



--------------------------------------------------------------------------------

a Change in Control shall have occurred and the Determination is to be made by
Independent Counsel, the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the General Partner, within 10 days
after submission of Indemnitee’s request for indemnification, specifying the
identity and address of the Independent Counsel so selected (unless Indemnitee
shall request that such selection be made by (i) a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, or (ii) if
there are no Disinterested Directors, a majority vote of the Board, in which
event the General Partner shall give written notice to Indemnitee within 10 days
after receipt of Indemnitee’s request that such selection be made by a majority
vote of the Disinterested Directors or the Board, as applicable, specifying the
identity and address of the Independent Counsel so selected). In either event,
(A) such notice to Indemnitee or the General Partner, as the case may be, shall
be accompanied by a written affirmation of the Independent Counsel so selected
that it satisfies the requirements of the definition of “Independent Counsel” in
Section 14 and that it agrees to serve in such capacity and (B) Indemnitee or
the General Partner, as the case may be, may, within 7 days after such written
notice of selection shall have been given, deliver to the General Partner or to
Indemnitee, as the case may be, a written objection to such selection. Any
objection to the selection of Independent Counsel pursuant to this Section 9(e)
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of the definition of “Independent Counsel” in Section
14, and the objection shall set forth with particularity the factual basis of
such assertion. If such written objection is timely made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court of competent jurisdiction (a “Court”) has determined that such objection
is without merit. In the event of a timely written objection to a choice of
Independent Counsel, the party originally selecting the Independent Counsel
shall have 7 days to make an alternate selection of Independent Counsel and to
give written notice of such selection to the other party, after which time such
other party shall have 5 days to make a written objection to such alternate
selection. If, within 30 days after submission of Indemnitee’s request for
indemnification pursuant to Section 9(c)(ii), no Independent Counsel shall have
been selected and not objected to, either the General Partner or Indemnitee may
petition the Court for resolution of any objection that shall have been made by
the General Partner or Indemnitee to the other’s selection of Independent
Counsel or for the appointment as Independent Counsel of a Person selected by
the Court or by such other Person as the Court shall designate, and the Person
with respect to whom an objection is so resolved or the Person so appointed
shall act as Independent Counsel under Section 9(d). The Companies shall pay any
and all fees and expenses reasonably incurred by such Independent Counsel in
connection with acting pursuant to Section 9(d), and the Companies shall pay
all fees and expenses reasonably incurred incident to the procedures of this
Section 9(e), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement of any Proceeding or
arbitration pursuant to Section 9(f), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity, pending final
disposition of such Proceeding or arbitration and subject to the applicable
standards of professional conduct then prevailing.

(f) Consequences of Determination; Remedies of Indemnitee. The Companies shall
be bound by and shall have no right to challenge a Favorable Determination. If
an Adverse Determination is made, or if for any other reason the Companies do
not make timely indemnification payments or advances of Expenses, Indemnitee
shall have the right to commence a Proceeding before a Court to challenge such
Adverse Determination or to require the Companies to make such payments or
advances (and the Companies shall have the right to

 

7



--------------------------------------------------------------------------------

defend their position in such Proceeding and to appeal any adverse judgment in
such Proceeding). Indemnitee shall be entitled to be indemnified for all
Expenses incurred in connection with such a Proceeding and to have such Expenses
advanced by the Companies in accordance with Section 8. If Indemnitee fails to
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a Court from which no appeal can be taken, then, to the extent and only to
the extent required by such Adverse Determination or final judgment, the
Companies shall not be obligated to indemnify Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination by
any Person, including a Court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and the Enterprise or any other Person challenging such right
will have the burden of proof to overcome that presumption in connection with
any Determination contrary to that presumption;

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Enterprise, or, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful, or that Indemnitee did not act
in accordance with any other applicable standard of conduct imposed by contract,
applicable law or otherwise;

(iii) Indemnitee will be deemed to have acted in good faith if it is determined
by a majority of the board of directors or other governing body of the
applicable Enterprise or by Independent Counsel, as applicable, that
Indemnitee’s action is based on the records or books of account of the
applicable Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors or other governing body of the applicable Enterprise, or on the advice
of legal counsel for the applicable Enterprise or on information or records
given in reports made to the applicable Enterprise by an independent certified
public accountant or by an appraiser or other expert or advisor selected by the
applicable Enterprise; and

(iv) the knowledge and actions, or failure to act, of any director, officer,
manager, representative, agent or employee of any Enterprise or other relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

 

8



--------------------------------------------------------------------------------

10. Insurance; Subrogation; Other Rights of Recovery, Etc.

(a) The General Partner shall use its reasonable best efforts to purchase and
maintain a policy or policies of insurance with reputable insurance companies
with A.M. Best ratings of “A” or better, and with that coverage reasonably
presented by the selected carrier(s) as its most comprehensive coverage for
claims asserted against Indemnitee or on Indemnitee’s behalf by reason of
Indemnitee’s Corporate Status, or arising out of Indemnitee’s status as such,
whether or not any such Company would have the power to indemnify Indemnitee
against such liability. Such insurance policies shall have coverage terms and
policy limits at least as favorable to Indemnitee as the insurance coverage
provided to any other current or former officer or director of the General
Partner. If a Company has such insurance in effect at the time it receives from
Indemnitee any notice of the commencement of an action, suit, proceeding or
other claim, such Company shall give prompt notice of the commencement of such
action, suit, proceeding or other claim to the insurers in accordance with the
procedures set forth in the policy. The Companies shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such action, suit, proceeding or
other claim in accordance with the terms of such policy, provided that the
Companies shall not be liable to pay or advance to Indemnitee any amounts
otherwise indemnifiable under this Agreement or under any other indemnification
agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise. The
Companies shall continue to provide such insurance coverage to Indemnitee for a
period of at least six years after Indemnitee ceases to serve as a director or
any other Corporate Status.

(b) Subject to Section 10(d), in the event of any payment by any Company under
this Agreement, such Company shall be subrogated to the extent of such payment
to all of the rights of recovery of Indemnitee against any other Enterprise, and
Indemnitee hereby agrees, as a condition to obtaining any advancement or
indemnification from the Companies, to assign to such Company all of
Indemnitee’s rights to obtain from such other Enterprise such amounts to the
extent that they have been paid by such Company to or for the benefit of
Indemnitee as advancement or indemnification under this Agreement and are
adequate to indemnify Indemnitee with respect to the costs, Expenses or other
items to the full extent that Indemnitee is entitled to indemnification or other
payment hereunder; and Indemnitee will (upon request by the Companies) execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable such Company to
bring suit or enforce such rights. In addition, if the General Partner, on
behalf of itself, pays or causes to be paid (including advancement of Expenses),
for any reason, any amounts otherwise indemnifiable or payable hereunder or
under any other indemnification agreement or arrangement (whether pursuant to
contract, Company Organizational Documents or other Enterprise Organizational
Documents or otherwise) with Indemnitee, then the Partnership shall fully
indemnify, reimburse and hold harmless the General Partner for all such payments
actually made by the General Partner.

(c) Each of the Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause each of the other Enterprises not to exercise), any rights that such
Company or any other Enterprise, as the case may be, may now have or hereafter
acquire against any Designating Partner (or former Designating Partner) or any
of their respective affiliates that arise from or relate to the existence,
payment, performance or enforcement of the Companies’ obligations under this
Agreement or

 

9



--------------------------------------------------------------------------------

under any other indemnification agreement or arrangement (whether pursuant to
contract, Company Organizational Documents or other Enterprise Organizational
Documents or otherwise) with any Person, including any right of subrogation
(whether pursuant to contract or common law), reimbursement, exoneration,
contribution or indemnification, or to be held harmless, and any right to
participate in any claim or remedy of Indemnitee against any Designating Partner
(or former Designating Partner) or any of their respective affiliates, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from any Designating
Partner (or former Designating Partner) or any of their respective affiliates,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.

(d) The Companies shall not be liable to pay or advance to Indemnitee any
amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the Companies hereby agree on behalf
of themselves and each other Enterprise Entity, that, irrespective of whether
Indemnitee is employed by a Sponsor Company and therefore may have certain
rights to indemnification, advancement of expenses or insurance provided by the
Designating Partners or their affiliates, the Enterprise Entities are the
indemnitors of first resort under this Agreement, the Company Organizational
Documents or other Enterprise Organizational Documents or any other
indemnification agreement, arrangement or undertaking (i.e., the Enterprise
Entities’ obligations to Indemnitee under this Agreement or any other agreement
or undertaking to provide advancement of Expenses and indemnification to
Indemnitee are primary without regard to any rights Indemnitee may have to seek
or obtain indemnification or advancement of Expenses from any Designating
Partner or any of its affiliates other than an Enterprise Entity (or any former
Designating Partner or any of its affiliates other than an Enterprise Entity) or
from any insurance policy for the benefit of such Indemnitee (other than any
directors’ and officers’ insurance policy for the benefit of such Indemnitee
maintained or paid for by any Enterprise), and any obligation of any Designating
Partner (or any affiliate thereof other than any Enterprise) to provide
advancement or indemnification for all or any portion of the same Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee and any
rights of recovery of Indemnitee under any insurance policy for the benefit of
such Indemnitee (other than any directors’ and officers’ insurance policy for
the benefit of such Indemnitee maintained or paid for by any Enterprise) are
secondary), and (ii) if any Designating Partner or any of its affiliates other
than an Enterprise Entity (or any former Designating Partner or any of its
affiliates other than an Enterprise Entity) pays or causes to be paid, for any
reason, or if Indemnitee collects under any insurance policy for the benefit of
such Indemnitee (other than any directors’ and officers’ insurance policy for
the benefit of such Indemnitee maintained or paid for by any Enterprise), any
amounts otherwise payable or indemnifiable hereunder or under any other
indemnification agreement, arrangement or undertaking (whether pursuant to
contract, organizational document or otherwise) with Indemnitee, then (x) such
Designating Partner, former Designating Partner (or affiliate, as the case may
be) or insurer, as applicable, shall be fully subrogated to all rights of
Indemnitee with respect to such payment and (y) the Companies shall fully
indemnify, reimburse and hold harmless such Designating Partner, former
Designating Partner (or such affiliate) or insurer, as applicable, for all such
payments actually made by such Designating Partner, former Designating Partner
(or such affiliate) or insurer.

 

10



--------------------------------------------------------------------------------

(e) Subject to Section 10(d), the Companies’ obligation to indemnify or advance
Expenses hereunder to Indemnitee in respect of or relating to Indemnitee’s
Corporate Status shall be reduced by any amount Indemnitee has actually received
as payment of indemnification or advancement of Expenses from such other
Enterprise, except to the extent that such indemnification payments and advance
payment of Expenses when taken together with any such amount actually received
from other Enterprises or under director and officer insurance policies
maintained by one or more Enterprises are inadequate to fully pay all costs,
Expenses or other items to the full extent that Indemnitee is otherwise entitled
to indemnification or other payment hereunder.

(f) Except for the rights set forth in Sections 10(c), 10(d) and 10(e), the
rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under applicable
law, the Company Organizational Documents or other Enterprise Organizational
Documents or any other agreement, resolution of directors (or similar governing
body) of any Enterprise, or otherwise. Indemnitee’s rights under this Agreement
are present contractual rights that fully vest upon Indemnitee’s first service
as a director (and officer, if applicable) of the General Partner. The Parties
hereby agree that Sections 10(c), 10(d) and 10(e) shall be deemed exclusive and
shall be deemed to modify, amend and clarify any right to indemnification or
advancement provided to Indemnitee under any other contract, agreement or
document with any Enterprise relating to advancement or indemnification.

(g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

11. Employment Rights; Successors; Third Party Beneficiaries.

(a) Nothing contained in this Agreement shall be construed as giving Indemnitee
any right to be, or to be retained, in the employment of any of the Enterprise
Entities. This Agreement shall continue in force as provided above after
Indemnitee has ceased to serve as a director of the General Partner or in any
other Corporate Status.

(b) This Agreement shall be binding upon each of the Companies and their
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

(c) The Designating Partners are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Companies’ obligations hereunder (including but not limited to the
obligations specified in Section 10) as though a party hereunder.

 

11



--------------------------------------------------------------------------------

12. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

13. Exceptions to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) or as may otherwise be agreed by any Company, Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding initiated by Indemnitee (other than a Proceeding
by Indemnitee (i) to enforce Indemnitee’s rights under this Agreement or (ii) to
enforce any other rights of Indemnitee to indemnification, advancement or
contribution from the Companies under any other contract, Company Organizational
Document, Enterprise Organizational Document or under statute or other law),
unless the initiation of such Proceeding or making of such claim shall have been
approved by the Board of Directors of the General Partner. In addition,
notwithstanding any other provision of this Agreement to the contrary, to the
extent that Indemnitee is an officer of a Company or any Enterprise, Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding if it is determined by a majority of
the board of directors or other governing body of the applicable Enterprise or
by Independent Counsel, as applicable, that Indemnitee did not act in good faith
and in a manner Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Companies or any such Enterprise.

14. Definitions. For purposes of this Agreement:

(a) “Adverse Determination” shall have the meaning set forth in the definition
of Determination.

(b) “Beneficial Owner” shall have the meanings set forth in Rule 13d-3
promulgated under the Exchange Act as in effect on the date hereof.

(c) “Board of Directors” or “Board” means the board of directors of the General
Partner.

(d) “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

(i) the members of the Board of Directors of Memorial Resource that were
appointed or nominated by any member or affiliate of the NGP Funds do not
constitute a majority of the Board of Directors of Memorial Resource;

 

12



--------------------------------------------------------------------------------

(ii) a Sponsor Company does not have the right to appoint or nominate a majority
of the Board;

(iii) the members of the General Partner approve and implement, in one or a
series of transactions, a plan of complete liquidation of the General Partner;

(iv) the sale or other disposition by the General Partner of all or
substantially all of its assets in one or more transactions to any Person other
than the General Partner or an affiliate of the General Partner or the NGP
Funds; or

(v) a Person other than the General Partner or an affiliate of the General
Partner or the NGP Funds becomes the general partner of the Partnership.

(e) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director or officer or in any
capacity for any Enterprise at the request of a Company.

(f) “Designating Partners” means any of the Sponsor Companies, in each case so
long as an individual employed by a Sponsor Company, or any of their respective
affiliates, serves as a director of the General Partner or in any other
Corporate Status.

(g) “Determination” means a determination that either (x) indemnification of
Indemnitee is proper in the circumstances because Indemnitee met a particular
standard of conduct (a “Favorable Determination”) or (y) indemnification of
Indemnitee is not proper in the circumstances because Indemnitee failed to meet
a particular standard of conduct (an “Adverse Determination”). An Adverse
Determination shall include the decision that a Determination was required in
connection with indemnification and the decision as to the applicable standard
of conduct.

(h) “Disabling Conduct” means, with respect to Indemnitee, any act or omission
resulting from fraud, gross negligence, willful breach of any Company
Organizational Document or other Enterprise Organizational Document or a willful
illegal act (other than an act or omission treated as a criminal violation in a
foreign country that is not a criminal violation in the United States).

(i) “Disinterested Director” means, with respect to any request by Indemnitee
for indemnification hereunder, a director of the General Partner who at the time
of the vote is not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

(j) “Enterprise” shall mean each of the Companies and their respective
subsidiaries and any other entity, constituent entity (including any constituent
of a constituent) absorbed in a consolidation or merger to which any Company (or
any of its subsidiaries) is a party, limited liability company, partnership,
joint venture, trust, employee benefit plan, or other enterprise of which
Indemnitee is or was serving at the request of a Company as a director, officer,
trustee, manager, venturer, proprietor, partner, member, employee, agent,
fiduciary or similar functionary.

(k) “Enterprise Entity” means any Enterprise.

 

13



--------------------------------------------------------------------------------

(l) “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

(m) “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

(n) “Expenses” shall mean all reasonable direct and indirect costs, fees and
expenses of any type or nature whatsoever and shall specifically include all
reasonable attorneys’ fees, retainers, court costs, transcript costs, fees and
costs of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding,
including, but not limited to, the premium for appeal bonds, attachment bonds or
similar bonds and all interest, assessments and other charges paid or payable in
connection with or in respect of any such Expenses, and shall also specifically
include all reasonable attorneys’ fees and all other expenses incurred by or on
behalf of Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. “Expenses,” however, shall not include amounts paid
in settlement by Indemnitee or the amounts of judgments or fines against
Indemnitee.

(o) “Favorable Determination” shall have the meaning set forth in the definition
of Determination.

(p) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of limited partnership, limited
liability company or corporation law, as applicable, and (b) is not, at such
time, or has not been in the three years prior to such time, retained to
represent: (i) any Enterprise or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements),
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder or (iii) the Beneficial Owner, directly or indirectly,
of securities of any Company representing 5% or more of the ownership interests
or the voting power of such Company’s then outstanding ownership interests or
voting securities, respectively. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any Person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing any of the Companies or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Companies agree to pay
the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto and to be jointly and severally liable therefor.

(q) “Person” means any individual, entity or group (within the meaning of Rule
13d-5 of the Exchange Act but excluding any employee benefit plan of such person
and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan).

 

14



--------------------------------------------------------------------------------

(r) “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take actions to effect a
Change in Control, or commenced any action that, if successful, would reasonably
be expected to result in the occurrence of a Change in Control; (ii) the General
Partner enters into an agreement or arrangement on behalf of itself or the
Partnership, the consummation of which would result in the occurrence of a
Change in Control; or (iii) any other event occurs that the Board declares to be
a Potential Change of Control.

(s) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, whether brought by or in the right of any Enterprise or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by Indemnitee or of any inaction on Indemnitee’s part while
acting as director (or officer, as applicable) of the General Partner or serving
any other Enterprise (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement).

(t) “Sponsor Companies” means Memorial Resource Development LLC, a Delaware
limited liability company (“Memorial Resource”), Natural Gas Partners VIII, L.P,
a Delaware limited partnership (“NGP VIII”), Natural Gas Partners IX, L.P., a
Delaware limited partnership (“NGP IX”) or NGP IX Offshore Holdings, L.P., a
Delaware limited partnership (“NGP Offshore” and together with NGP VIII and NGP
IX, the “NGP Funds”), and any other investment fund or related management
company or general partner (i) that is an affiliate of Memorial Resource or the
NGP Funds (other than the Companies) or (ii) that is advised by the same
investment adviser as any of the foregoing entities or by an affiliate of such
investment adviser.

15. Construction. Whenever required by the context, as used in this Agreement
(a) the singular number shall include the plural, the plural shall include the
singular; (b) all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders; (c) references to any
Section, subsection and other subdivision refer to the corresponding Sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise; (d) references in any Section or definition to any clause means such
clause of such Section or definition; (e) “herein”, “hereunder,” “hereof,”
“hereto” and words of similar import are references to this Agreement as a whole
and not to any particular provision of this Agreement; (f) the word “including”
(in its various forms) means “including without limitation”; (g) references to
“days” are to calendar days; and (h) all references to money refer to the lawful
currency of the United States.

16. Reliance. The Companies expressly confirm and agree that they have entered
into this Agreement and assumed the obligations imposed on each of them hereby
in order to induce Indemnitee to serve as a director (and officer, as
applicable) of the General Partner, and the Companies acknowledge that
Indemnitee is relying upon this Agreement in serving as a director (and officer,
as applicable) of the General Partner or in any other Corporate Status.

 

15



--------------------------------------------------------------------------------

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

18. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been direct, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a) If to Indemnitee to:

[                    ]

[                    ]

[                    ]

Attn: [Name of Indemnitee]

(b) If to any Company, to:

Memorial Production Partners GP LLC

1401 McKinney Street, Suite 1025

Houston, Texas 77010

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Companies and (b) in the case of a
change in address for notices to any Company, furnished by the Companies to
Indemnitee.

19. Contribution. To the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall contribute
to the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement or for reasonably
incurred Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the Companies and Indemnitee as a result
of the event(s) or transaction(s) giving cause to such Proceeding; or (ii) the
relative fault of the Companies (and their other directors, officers, employees
and agents) and Indemnitee in connection with such event(s) or transaction(s).

20. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the

 

16



--------------------------------------------------------------------------------

State of Delaware, without regard to its conflict of laws rules. The Companies
and Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Court of Chancery of the State of Delaware (the “Trial
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Trial Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the Trial
Court and (iv) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Trial Court has been brought in an improper
or otherwise inconvenient forum.

21. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

General Partner:     MEMORIAL PRODUCTION PARTNERS GP LLC     By:  

 

    Name:       Title:   Partnership:     MEMORIAL PRODUCTION PARTNERS LP    
By: Memorial Production Partners GP LLC, its general partner     By:  

 

    Name:       Title:   Indemnitee:    

 

    Name:  

[Signature Page to Indemnification Agreement]